Citation Nr: 0027644	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
May 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the veteran's claim of service 
connection for a left knee injury.


FINDING OF FACT

The veteran's claim of service connection for a left knee 
disability is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a left knee disability.  
38 U.S.C.A. § 1110, 5107 (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran had active military service from February 1959 to 
May 1962.

The veteran's service medical records do not reflect any 
pertinent findings with respect to the left knee.  It is 
noted that in March 1960, during service, the veteran 
presented for treatment after he fell off a wall onto a 
snowdrift.  Following an examination, the impression was a 
sprain and contusion of the right paravertebral musculature.  
No references to the left knee were made.

There are no relevant medical records dated from the 1960s 
through the 1980s.

In March 1997, the RO received the veteran's claim of service 
connection for a left knee injury.  

In May 1997, the veteran submitted a photograph copy of 
himself, which he reports was taken at Pedden Barracks, 
Germany.  In the referenced photograph the veteran is 
pictured using a cane.  

In May 1999, the veteran's brother stated in a written letter 
that the veteran was capable of playing sports and other 
outdoor activities while in service, but at the time of 
discharge he was no longer able to do so.  According to the 
veteran's brother, the veteran's left knee injury was the 
result of his Army service from 1959 to 1962.  In addition, 
he said the veteran has always had a left knee problem.  

In June 1999, the veteran's wife and sister-in-law submitted 
additional written statements.  According to the veteran's 
wife, she remembers the veteran complaining about a left knee 
injury while he was stationed overseas.  She also received a 
photograph of the veteran walking with a cane during this 
same time period.  According to the veteran's sister-in-law, 
she recalls that while the veteran was stationed overseas, 
her sister (the veteran's wife) made mention of receiving 
both a letter and a photograph of the veteran referencing his 
left knee injury.   

In July 1999, the RO received photocopies of personal cards 
sent by the veteran in 1961 indicating that he was not 
feeling well. 

In a November 1999 statement, Dr. Frederick M. Johnson, M.D., 
indicated that the veteran suffered from severe degenerative 
osteoarthritis of the left knee.  Dr. Johnson noted that the 
veteran provided a history of having injured his left knee in 
the summer of 1961.  Per Dr. Johnson's statement, the veteran 
advised his injury was sustained when he slipped and fell, 
and a 50 caliber machine gun, which he was carrying, landed 
on his left knee.  According to Dr. Johnson, aforementioned 
history is consistent with the veteran's subsequent 
development of degenerative osteoarthritic changes to his 
knee and his present incapacity.

According to a December 1999 VA outpatient medical record, 
the veteran reported having sustained a left knee injury in 
1959.  Since this injury, he said he has continued to suffer 
pain.

A February 2000 VA medical record reflects that the veteran 
reported that he injured his left knee while in service many 
years ago.

In March 2000, VA treated the veteran for left knee problems  
It was noted that he was issued a knee brace.  

At an April 2000 RO hearing, the veteran testified that he 
injured his left knee while serving in Germany sometime in 
1961.  According to the veteran he sustained this injury as 
the result of first falling down a hill, and subsequently 
having a gun fall upon his leg.  After sustaining the 
referenced injury, the veteran sought treatment at the 
infirmary.  He was given a cane, a bottle of "APCs," and 
told he could go to work on light duty.  While overseas, the 
veteran sent correspondence to his wife indicating that he 
was not feeling well.  The veteran does not remember 
sustaining any left knee injuries after service.  He 
expressed current difficulty traveling up and down stairs.  
Prior to receiving VA treatment, the veteran was treated by 
Dr. Johnson for a number of years.

II. Legal Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

While the veteran in this case contends that he injured his 
left knee in service, his service medical records do not 
corroborate this contention.  However, it is notable that the 
veteran's wife and other relatives remember the veteran 
indicating, in written correspondence, that he was 
experiencing left knee problems during active service.  The 
first documentation in the claims file referencing the 
veteran's left knee disability is dated in the 1990s.  
Specifically, both private and VA medical records show that 
the veteran has been currently diagnosed as having arthritis 
of the left knee.

In November 1999, the veteran's private physician, Dr. 
Frederick M. Johnson M.D., noted that the veteran provided a 
history of having injured his left knee in the summer of 
1961, while in service.  According to the veteran, his injury 
occurred when he slipped and fell, and a 50 caliber machine 
gun, which he was carrying, landed upon his left knee.  
According to Dr. Johnson, the veteran's history of an in-
service left knee injury is consistent with his subsequent 
development of degenerative osteoarthritic changes of his 
left knee.  

Based on the veteran's credible allegations of an inservice 
left knee injury, current medical evidence of a left knee 
disability, and Dr. Johnson's medical opinion which relates 
the veteran's current left knee disability to service, his 
claim of service connection for a left knee disability is 
plausible and therefore, well grounded.  See 38 U.S.C.A. 
§ 5107 (West 1991); Epps, 126 F. 3d at 1468.


ORDER

As the claim of service connection for a left knee disability 
is well grounded, the appeal to this extent is allowed 
subject to further action as discussed here in below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As the veteran's claim of service connection for a left knee 
disability is well grounded, the duty to assist is triggered.  
38 U.S.C.A. § 5107 (b) (West 1991).  An attempt should be 
made to secure additional relevant medical records, including 
any outstanding VA and private medical records regarding the 
left knee.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Additionally, VA's duty to assist requires that the veteran 
be afforded a VA examination with respect to his disability, 
which should take into account the records of the veteran's 
prior medical history, and includes an opinion as to the 
etiology of his disability.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 
(19991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including any outstanding 
treatment records regarding his left knee 
from Dr. Frederick M. Johnson, M.D. and 
the VA facilities located in Rhode 
Island. 

3.  The RO should take any necessary 
steps to have the veteran undergo a VA 
orthopedic examination relative to his 
claim of service connection for a left 
knee disability.  All studies deemed 
appropriate, including X-rays should be 
performed, and all findings should be set 
forth in detail.  The examiner must 
review the claims folder and a copy of 
this remand prior to the examination.  In 
the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  The examiner should state as 
precisely as possible the diagnosis of 
all left knee disabilities the veteran 
currently has.  The examiner should state 
specifically whether the veteran suffers 
from arthritis of the left knee.

b.  For each identified left knee 
disability, the examiner should state a 
medical opinion as to the date of onset 
of such.

c.  For each identified left knee 
disability, the examiner should indicate 
whether it is at least as likely as not 
that such is etiologically related to an 
injury the veteran had in service, 
including his fall from a wall onto a 
snowdrift in March 1960.

The veteran must be properly informed of 
all of his scheduled VA examinations, and 
he should be given notice of the 
consequences of failure to report for the 
examination(s), including an explanation 
of the provisions of 38 C.F.R. § 3.655.  
If the veteran does not report for the 
examination(s), the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination(s).

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 



